DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 11-25 in the reply filed on 12/18/2020 is acknowledged.  The traversal is on the ground(s) that Examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion and that a search of all the claims would not impose a serious burden.  This is not found persuasive because Applicant has not provided any specificity as to how the restriction does not interpret the content of the claims in light of the description and the examiner has shown that the common technical feature is taught by the prior art. Additionally, the search for the process requires a different search strategy and is therefore a serious burden.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/27/2017 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations “at least two antireflective coatings” and “said coatings” in line 3 and “the two antireflective coatings” in lines 4-5.  The usage of three different terminologies makes it unclear whether all are the same coatings.  For clarity purposes Applicant is requested to maintain the “at least two antireflective coatings” terminology throughout.  Claim 11 recites "said metal" in line 7 apparently in reference to “at least one metal M2” and “said metal “ again in line 12 apparently in reference to “at least one metal M1”   It is not clear if “said metal” references the same metal as written.  Applicant is requested to maintain the recitation “at least one metal M2” and “at least one metal M1” with the term “said” to prevent issues with clarity.  
Claim 25 recites the limitations “at least two substrates” in line 2 but then recites “the two substrates” in line 4 and again in lines 4-5 which appears to further limit the claim to only two rather than at least two and it is not clear what is being claimed.  Applicant is requested to amend the terminology for consistency and clarity purposes.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12, 17-18 and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wagner (US 2011/117300 A1) as evidenced by Harvey “P1: Standard Reduction Potentials by Element”.
Regarding Claims 11, 17, and 18, Wagner teaches a substrate with solar control coatings that may be used to block or filter infrared or solar radiation in transparencies of any desired field [0003], [0006], [0021].  Wagner teaches a substrate and a coating formed over the substrate comprising a first dielectric layer formed over the substrate, a metallic layer formed over the first dielectric layer, a second dielectric layer formed over the metallic layer (functional layer positioned between two dielectric coatings) [0010] with thicknesses in the nm range [0011] (stack of thin layers).  Wagner teaches the dielectric layers may be anti-reflective [0028].  Wagner teaches the coating may include an overcoat (pre-terminal) layer comprising a metal oxide such as SiO2 [0039] which as evidenced by P1: Standard Reduction Potentials by Element has an oxidation /reduction potential of (-1.37).  Wagner teaches the coating may also have a protective coating (terminal layer furthest from the stack) that may comprise Ti metal [0041] (Fig 2 and Fig 3) which as evidenced by P1: Standard Reduction Potentials by Element has an oxidation /reduction potential of (-1.63). 
Alternatively, although the specific individual materials of the preterminal and terminal layers are not explicitly taught together in an example, Wagner clearly teaches each of the materials for each of the individual layers and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose the particular materials from the limited number of explicitly taught 
Regarding claim 12, Wagner teaches the limitations of claim 11 and further teaches the metallic layer comprises silver [0011] or an alloy.
Regarding claim 25, Wagner teaches all of the limitations of claim 1 and further teaches the coated substrate may be used in architectural transparencies [0006] and teaches a two-ply insulating glass unit separating an interior and an exterior of a building with first and second plies at least one of which includes the coating as set forth above.  Wagner teaches the plies connected by a frame with a gas filled into a chamber formed between the two plies [0013] and [0023].

Claim Rejections - 35 USC § 103
Claims 13-16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2011/117300 A1) as evidenced by Harvey “P1: Standard Reduction Potentials by Element”.
Regarding claims 13 and 14, Wagner teaches all of the limitations of claim 11 as set forth above and Wagner further teaches the protective (terminal) layer thickness may be from 1 to 1000nm [0041] overlapping the instant claimed ranges of between 0.5 nm, and 5.0 nm or between 1.0 nm and 4.0 nm.
Although Wagner does not teach the exact range of thickness Wagner’s thickness range overlaps the instant claimed range and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness range of Wagner overlapping the instant claimed thickness  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claims 15 and 16, Wagner teaches all of the limitations of claim 11 as set forth above and Wagner further teaches the overcoat (preterminal) layer thickness may be anywhere from 1 to 10 nm [0039] overlapping the instant claimed ranges of between 5.0 nm, and 20.0 nm or between 10.0 nm and 15.0 nm.
Although Wagner does not teach the exact range of thickness as claimed, Wagner’s thickness range overlaps the instant claimed range and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness range of Wagner overlapping the instant claimed thickness range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claims 23-24, Wagner teaches all of the limitations of claim 11 as set forth above and Wagner further teaches the overcoat (preterminal) layer is on a dielectric layer and the dielectric layer has a thickness of 10-50 nm.
Wagner does not teach the exact thickness range of the preterminal layer and does not teach an express example with a dielectric layer based on silicon nitride. 
However, although Wagner does not teach the exact range of thickness as claimed, Wagner’s thickness range overlaps the instant claimed range.  Additionally, Wagner teaches silicon nitride may be used as a dielectric layer [0028] and [0045].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness range of Wagner overlapping the instant claimed thickness range and to choose silicon nitride one of a limited number of expressly taught materials appropriate as a dielectric layer as the base material for the dielectric layer with an expectation of success.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2011/117300 A1) as evidenced by Harvey “P1: Standard Reduction Potentials by Element” in view of Thiel (US 5,873,203).
Regarding claims 19 and 20, Wagner teaches all of the limitations of claim 11 as set forth above.  
Wagner does not teach the preterminal layer as tin oxide or a mixture of metal elements comprising tin or comprising tin and zinc.
However, Wagner teaches the preterminal layer may be metal oxides which help protect the underlying coating layers of coated glass including two ply glass units from mechanical and chemical attack and identifies examples such as titanium oxide or 
Since Thiel teaches zinc oxide and zinc stannate are considered functional equivalents to protectant oxide layers taught by Wagner and Wagner also recognizes zinc oxide and zinc stannate as useable in the coating already, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the metal oxide of  zinc oxide or zinc stannate (a metal oxide of tin and zinc) as the metal oxide of the preterminal layer of Wagner since it is known to substitute functional equivalents recognized in the art for one another and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Regarding claims 21 and 22, Wagner in view of Thiel teaches all of the limitations of claim 20 as set forth above.  Additionally, Wagner teaches the use of zinc oxide and zinc stannate layers and teaches zinc stannate as having a composition ZnxSn1-x O2-x where x varies in a range of greater than zero to less than one [0030] overlapping the limitations of claims 21 and 22 of having an atomic content of tin of 0.3<x<1.0 and x+y=1 and of having an atomic content of tin of 0.5<x<1.0 and x+y=1. Therefore, it would have been obvious to a person having ordinary skill in the art to use a composition of zinc stannate as taught by Wagner overlapping the instant claimed composition.  It has been held that obviousness exists where the claimed ranges  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/E.D.I./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784